Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status:
Claims 9-10, 12-13, 18-22, 24-25 and 28-34 are pending.
Claims 16-17 are withdrawn. 
Claims 1-8, 11, 14-15, 23 and 26-27 are canceled. 
Claims 9-10, 12-13, 18-22, 24-25 and 28-34 are examined.
Claims 19-20 and 32-33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten. 
Claim 34 is allowed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10, 12, 18, 21, 24-25, 29 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Matsen et al (US 2014/0231402 A1 as previously recited) in view of LaMarca et al (US 2009/0314770 A1 as previously recited). 
With respect to claim 9, Matsen et al discloses a heating blanket 40 (i.e. blanket; Para. 0029; Figures 5-8), comprising: an elastomer matrix 50 (Note: Elastomers are special type of polymers which has elastic property and are usually thermosets but may also be thermoplastic. Matsen et al specification does not explicitly disclose what type of elastomer the matrix is. However Matsen et al does disclose that the housing is made of elastomer such as silicone, rubber, polyurethane or other suitable elastomers; Para. 0030.) configured to remain in a solid state or pliable state (i.e. flexibility to achieve heating augmentations (Para. 0006 and 0029-0030) or to be formed into a permanent, non-flexible shape (Para. 0030)), in which the elastomer matrix 50 is configured to stretch (i.e. this is a synonym of pliable; Para. 0006 and 0029-0030) and become conformable (i.e. this is a synonym of pliable; Para. 0006 and 0029-0030) to a contoured surface (a.k.a. irregular surfaces; Para. 0030), when heated above a first predetermined temperature (i.e. any temperature less or equal to the Curie temperature that is substantially equal to the cure temperature of the composite resin part 20; Para. 0030, 0034, 0037; Figures 4-8); a conductor wires 54 embedded in the elastomer matrix 50 and configured to receive an electrical current and generate a magnetic field in response to the electrical current (Para. 0033 and 0035; Figures 4-8); and a susceptor wire 56 (Note: Matsen et al teaches that the susceptor sleeve 56 may comprise a spirally wrapped wire (not shown) coaxially arranged around, and insulated from the conductor 54; Para. 0037) embedded in the elastomer matrix 50 and composed of a magnetic material (i.e. ferromagnetic or superparamagnetic particles; Para. 0032) having a Curie point (Para. 0034; Figures 5-9), wherein the Curie point of the magnetic material is less than or equal to the first predetermined temperature 20 (Para. 0007, 0035-0036; Figures 1-3), the susceptor wire 56 is responsive to the magnetic field generated by the conductor wire 54 to heat the elastomer matrix 50 to the first predetermined temperature (Para. 0007, 0035-0036; Figures 1-3). 
Matsen et al does not explicitly disclose of a thermoplastic matrix configured to change from a solid state to a pliable state, in which the thermoplastic matrix is configured to stretch and become conformable to a contoured surface, when heated to a first predetermined temperature and configured to re-solidify upon cooling; and the Curie point of the magnetic material is equal to or greater than the first predetermined temperature.  
In the same field of endeavor of temperature controlled induction heating of polymeric materials, LaMarca et al discloses that it is known is the art to allow a thermoplastic matrix (i.e. thermoplastic or thermosetting polymer; Para. 0024; Figures 1-2) configured to change from a solid state (i.e. applied in a wetted state and then used to laminate or encapsulate a woven, non-woven or perforated material structure; Para. 0013-0016 and 0028-0032) to a pliable state (i.e. melting temperature of the polymer matrix material; Para. 0036), in which the thermoplastic matrix (Para. 0024; Figures 1-2) is configured to stretch (i.e. this is a synonym of pliable) and become conformable (i.e. this is a synonym of pliable) to a contoured surface (Para. 0030), when heated to a first predetermined temperature (i.e. melting temperature of the polymer matrix material; Para. 0036; Figures 1-2), and configured to re-solidify upon cooling (i.e. resin matrix can be heated to a wetted state  and used to encapsulate or laminate; Para. 0013-0016 and 0029-0030). LaMarca et al discloses that the Curie point of the magnetic material (i.e. dual susceptor composition; Para. 0024) is equal to or greater than the first predetermined temperature (Para. 0036-0037; Figures 1-2). The advantage of combining the teachings of LaMarca et al with that of Matsen et al is that doing so would provide an improved resin composition comprised of a resin matrix made from 
Therefore it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify Matsen et al with LaMarca, by modifying the elastomer matrix at taught by Matsen et al, with the resin matrix (i.e. thermoplastic or thermosetting polymer) as taught by LaMarca et al, to provide an improved resin composition comprised of a resin matrix made from conductive and magnetic particles to achieve the level of inductive power to control the heating.

With respect to claim 10, Masten et al, as applied to claim 9, discloses that the elastomer matrix 50 is preformed to an approximate shape of a contoured composite structure 22 (Para. 0030; Figures 3-4).
Matsen et al does not explicitly disclose of a thermoplastic matrix is preformed to an approximate shape of a contoured composite structure.
In the same field of endeavor of temperature controlled induction heating of polymeric materials, LaMarca et al discloses that it is known is the art to allow the thermoplastic matrix (i.e. thermoplastic polymer or thermosetting polymer or composite resins; Para. 0012 and 0024; Figures 1-2) is preformed to an approximate shape of a contoured composite structure (i.e. irregular shaped structure; Para. 0013-0016 and 0024-0025; Figures 1-2). The advantage of combining the teachings of LaMarca et al with that of Matsen et al is that doing so would provide an improved resin composition comprised of a resin matrix made from conductive and magnetic particles to achieve the level of inductive power to control the heating.    
Therefore it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify Matsen et al with LaMarca, by modifying the elastomer matrix at taught by Matsen et al, with the resin matrix (i.e. thermoplastic or thermosetting polymer) as taught by LaMarca et al, to provide an improved resin composition comprised of a resin matrix made from conductive and magnetic particles to achieve the level of inductive power to control the heating.

With respect to claim 12, Matsen et al, as applied to claim 9, discloses that the elastomer matrix 50 is composed of polymer (Para. 0030).
However, the modification of Matsen et al does not explicitly disclose that the thermoplastic matrix is composed of polyethylene.
In the same field of endeavor of temperature controlled induction heating of polymeric materials, LaMarca et al discloses that it is known is the art to allow the thermoplastic matrix is composed of polyethylene (Para. 0035; Figures 1-3). The advantage of combining the teachings of LaMarca et al with that of Matsen et al is that doing so would provide an improved resin composition comprised of a resin matrix made from conductive and magnetic particles to achieve the level of inductive power to control the heating.    
Therefore it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify Matsen et al with LaMarca, by modifying the elastomer matrix at taught by Matsen et al, with the resin matrix (i.e. thermoplastic or thermosetting polymer) as taught by LaMarca et al, to provide an 

With respect to claim 18, Matsen et al discloses that the conductor wire 54 comprises a plurality of Litz wires 54 arranged in a sine wave configuration (Para. 0031 and 0038; Figure 6).

With respect to claim 29, Matsen et al discloses that a first one of the conductor wire 54 and the susceptor wire 56 is wrapped around a remaining one of the conductor wire 54 (Para. 0031; Figures 6-9) and the susceptor wire 56 in a spiral configuration (i.e. not shown in the figures; Para. 0031 and 0037-0038; Figures 6-9).

With respect to claim 21, Matsen et al discloses a heating blanket 40 (i.e. blanket; Para. 0029; Figures 5-8), comprising: an elastomer matrix 50 (Note: Elastomers are special type of polymers which has elastic property and are usually thermosets but may also be thermoplastic. Matsen et al specification does not explicitly disclose what type of elastomer the matrix is. However Matsen et al does disclose that the housing is made of elastomer such as silicone, rubber, polyurethane or other suitable elastomers; Para. 0030) configured to remains in a solid state or pliable state (i.e. flexibility to achieve heating augmentations (Para. 0006) or to be formed into a permanent, non-flexible shape (Para. 0029)), in which the elastomer matrix 50 is configured to stretch (i.e. this is a synonym of pliable; Para. 0006 and 0029-0030) and become conformable (i.e. this is a synonym of pliable; Para. 0006 and 0029-0030) to a a.k.a. irregular surfaces; Para. 0030), when heated to a first predetermined temperature (i.e. any temperature less or equal to the Curie temperature that is substantially equal to the cure temperature of the composite resin part 20; Para. 0030, 0034, 0037; Figures 4-8); a conductor wire 54 having a plurality of Litz wires (Para. 0031) arranged in a sine wave configuration (Para. 0031 and 0038; Figure 6), the conductor wire 54 configured to receive an electrical current and generate a magnetic field in response to the electrical current (Para. 0033; Figure 5-9); and a susceptor wire 56 (Note: Matsen et al teaches that the susceptor sleeve 56 may comprise a spirally wrapped wire (not shown) coaxially arranged around, and insulated from the conductor 54; Para. 0037) composed of a magnetic material (i.e. ferromagnetic or superparamagnetic particles; Para. 0032) having a Curie point (Para. 0034; Figures 5-9), and wrapped around the conductor wire 54 in a spiral configuration (Para. 0034 and 0037-0038; Figures 6-9), wherein: the conductor wire 54 and the susceptor wire 56 are embedded in the elastomer matrix 50 (Para. 0030 and 0034; Figures 5-9), wherein: the Curie point of the magnetic material is less than or equal to the first predetermined temperature 20 (Para. 0007, 0035-0036; Figures 1-3); and the susceptor wire 56 is responsive to the magnetic field generated by the conductor wire 54 to heat the elastomer matrix 50 to the first predetermined temperature (Para. 0007, 0035-0036; Figures 1-3). 
Matsen et al does not disclose a thermoplastic matrix configured to change from a solid state to a pliable state, in which the thermoplastic matrix is configured to stretch and become conformable to a contoured surface, when heated to a first predetermined temperature and configured to re-solidify upon cooling; and the Curie 
In the same field of endeavor of temperature controlled induction heating of polymeric materials, LaMarca et al discloses that it is known is the art to allow a thermoplastic matrix (i.e. thermoplastic or thermosetting polymer; Para. 0024; Figures 1-2) configured to change from a solid state to a pliable state (i.e. melting temperature of the polymer matrix material; Para. 0036), in which the thermoplastic matrix (Para. 0024; Figures 1-2) is configured to stretch (i.e. this is a synonym of pliable) and become conformable (i.e. this is a synonym of pliable) to a contoured surface (Para. 0030), when heated to a first predetermined temperature (i.e. melting temperature of the polymer matrix material; Para. 0036; Figures 1-2), and configured to re-solidify upon cooling (i.e. resin matrix can be heated to a wetted state  and used to encapsulate or laminate; Para. 0013-0016 and 0029-0030). LaMarca et al discloses that the Curie point of the magnetic material (i.e. dual susceptor composition; Para. 0024) is equal to or greater than the first predetermined temperature (Para. 0036-0037; Figures 1-2). The advantage of combining the teachings of LaMarca et al with that of Matsen et al is that doing so would provide an improved resin composition comprised of a resin matrix made from conductive and magnetic particles to achieve the level of inductive power to control the heating.    
Therefore it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify Matsen et al with LaMarca et al, by modifying the elastomer matrix at taught by Matsen et al, with the resin matrix (i.e. thermoplastic or thermosetting polymer) as taught by LaMarca et al, to provide an 
  
With respect to claim 24, Matsen et al discloses that the heating blanket 40 (i.e. blanket) is preformed to an approximate shape of a contoured composite structure 22 (Para. 0030, 0035-0036; Figures 4-8).

With respect to claim 25, Matsen et al, as applied to claim 21, discloses that the elastomer matrix 50 is preformed to an approximate shape of at least a portion of the contoured surface of a contoured composite structure 22 (Para. 0030; Figures 3-4).
Matsen et al does not explicitly disclose of a thermoplastic matrix is preformed to an approximate shape of at least a portion of the contoured surface of a contoured composite structure while heated to at least the first predetermined temperature.
In the same field of endeavor of temperature controlled induction heating of polymeric materials, LaMarca et al discloses that it is known is the art to allow the thermoplastic matrix (i.e. thermoplastic polymer or thermosetting polymer or composite resins; Para. 0012 and 0024; Figures 1-2) is preformed to an approximate shape of at least a portion of the contoured surface (i.e. the web or mesh structures are irregular shaped structures; Para. 0013-0016 and 0024-0025; Figures 1-2) of a contoured composite structure (Para. 0013-0016 and 0024-0025; Figures 1-2). The advantage of combining the teachings of LaMarca et al with that of Matsen et al is that doing so would provide an improved resin composition comprised of a resin matrix 
Therefore it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify Matsen et al with LaMarca, by modifying the elastomer matrix at taught by Matsen et al, with the resin matrix (i.e. thermoplastic or thermosetting polymer) as taught by LaMarca et al, to provide an improved resin composition comprised of a resin matrix made from conductive and magnetic particles to achieve the level of inductive power to control the heating.

With respect to claim 31, Matsen et al discloses that susceptor wire 56 is wrapped around the conductor wire 54 in a spiral configuration (Para. 0037-0038; Figures 6-9).

Claims 13, 22 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Matsen et al. (US 2014/0231402 A1 as newly recited) in view of LaMarca et al (US 2009/0314770 A1 as previously recited) as applied to claims 9 and 21 above, and further in view of Stark et al (US 2002/0113066 A1 as newly recited).
With respect to claim 13, Matsen et al and LaMarca et al, as applied in claim 9, does not explicitly discloses that susceptor wire comprises at least a first alloy susceptor wire material having a first Curie point and a second alloy susceptor wire material having a second Curie point different than the first Curie point.
However, in the same field of endeavor of temperature controlled induction heating of polymeric materials, Stark teaches that it is known in the art to provide of a susceptors 83 that comprises at least a first alloy susceptor particle material having a first Curie point and a second alloy susceptor particle material having a second Curie point different than the first Curie point (Para. 0078-0080, 0099, 0104; Figures 8-10; Tables 3 and 5-6). Based on the teaching of Stark, it is known in the field of temperature controlled induction heating of polymeric materials to provide heating elements within a polymeric material that quickly reaches a desired temperature and maintains that temperature without overheating. 
Therefore it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify Matsen et al and LaMarca et al with Stark et al, by replacing to the susceptor materials within the thermoplastic matrix as taught by Masten et al and LaMarca et al, with the susceptor magnetic particles within a thermoplastic matrix as taught by Stark, to provide heating elements within a polymeric material that quickly reaches a desired temperature and maintains that temperature without overheating. 

With respect to claim 22, Matsen et al and LaMarca et al, as applied in claim 9, does not explicitly discloses of reinforcing fibers disposed in the thermoplastic matrix and positioned on opposite sides of the conductor wire and the susceptor wire, thereby to reduce deformation of the conductor wire and the susceptor wire in the thermoplastic matrix. 
However, in the same field of endeavor of temperature controlled induction heating of polymeric materials, Stark et al teaches that it is known in the art to provide of reinforcing fibers 11 disposed in the thermoplastic matrix 15 and positioned on opposite sides of the conductor wire and the susceptor wire (i.e. Stark et al discloses that the thermoplastic material 15 containing ferromagnetic particles 13 (Para. 0061). Stark et al also discloses that the susceptors are magnetic particles of any ferromagnetic particles that are electrically conductive (Para. 0103-0104)), thereby to reduce deformation of the conductor wire and the susceptor wire in the thermoplastic matrix (Para. 0061-0062; Figure 1). Based on the teaching of Stark et al, it is known in the field of temperature controlled induction heating of polymeric materials to provide stability of polymeric material and improved bonding rate temperature control for the polymeric material. 
Therefore it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify Matsen et al and LaMarca et al with Stark et al, by adding to the susceptor materials within the thermoplastic matrix as taught by Matsen et al and LaMarca et al, the incorporation of the reinforced materials of the thermoplastic matrix as taught by Stark et al, to provide fast heating and improved bonding rate temperature control for the polymeric material. 

With respect to claim 28, Matsen et al and LaMarca et al, as applied in claim 21, does not explicitly discloses that susceptor wire comprises at least a first alloy susceptor wire material having a first Curie point and a second alloy susceptor wire material having a second Curie point different than the first Curie point.
However, in the same field of endeavor of temperature controlled induction heating of polymeric materials, Stark et al teaches that it is known in the art to provide of a susceptors 83 that comprises at least a first alloy susceptor particle material having a first Curie point and a second alloy susceptor particle material having a second Curie point different than the first Curie point (Para. 0078-0080, 0099, 0104; Figures 8-10; Tables 3 and 5-6). Based on the teaching of Stark et al, it is known in the field of temperature controlled induction heating of polymeric materials to provide heating elements within a polymeric material that quickly reaches a desired temperature and maintains that temperature without overheating. 
Therefore it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify Matsen et al and LaMarca et al with Stark et al, by replacing to the susceptor materials within the thermoplastic matrix as taught by Matsen et al and LaMarca et al, with the susceptor magnetic particles within a thermoplastic matrix as taught by Stark et al, to provide heating elements within a polymeric material that quickly reaches a desired temperature and maintains that temperature without overheating. 

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Matsen et al. (US 2014/0231402 A1 as newly recited) in view of LaMarca et al (US 2009/0314770 A1 as previously recited) as applied to claims 29 above, and further in view of Stark et al (US 2002/0113066 A1 as newly recited).
With respect to claim 30, Matsen et al and LaMarca et al, as applied in claim 29, does not explicitly discloses of reinforcing fibers disposed in the thermoplastic matrix 
However, in the same field of endeavor of temperature controlled induction heating of polymeric materials, Stark et al teaches that it is known in the art to provide of reinforcing fibers 11 disposed in the thermoplastic matrix 15 and positioned on opposite sides of the conductor wire and the susceptor wire (i.e. Stark et al discloses that the thermoplastic material 15 containing ferromagnetic particles 13 (Para. 0061). Stark et al also discloses that the susceptors are magnetic particles of any ferromagnetic particles that are electrically conductive (Para. 0103-0104)), thereby to reduce deformation of the conductor wire and the susceptor wire in the thermoplastic matrix (Para. 0061-0062; Figure 1). Based on the teaching of Stark et al, it is known in the field of temperature controlled induction heating of polymeric materials to provide stability of polymeric material and improved bonding rate temperature control for the polymeric material. 
Therefore it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify Matsen et al and LaMarca et al with Stark et al, by adding to the susceptor materials within the thermoplastic matrix as taught by Matsen et al and LaMarca et al, the incorporation of the reinforced materials of the thermoplastic matrix as taught by Stark et al, to provide fast heating and improved bonding rate temperature control for the polymeric material. 

Allowable Subject Matter
Claims 19-20 and 32-33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 The following is a statement of reasons for the indication of allowable subject matter: Allowance of claims 19-20 and 32-33 is indicated herein.
The closest prior art combination is Matsen et al. (US 2014/0231402 A1) in view of Kovach (US 2014/0363637 A1) in further view Kodokian (US 5,248,864 A as newly recited). 
The combination of Matsen et al and Kovach and Kodokian fails to teach of a second thermoplastic material surrounding the first thermoplastic material as required by dependent claims 19 and 32. Since modifying the first and second thermoplastic matrix material as taught by the combination of Matsen et al and Kovach and Kodokian would create a different output than intended by heating blanket with the thermoplastic matrix material as taught by the prior art combination of Matsen et al and Kovach and Kodokian, there is no obvious reason to modify the combination of Matsen et al and Kovach and Kodokian to have the missing features of a second thermoplastic material surrounding the first thermoplastic required by claims 19 and 32.

The following is a statement of reasons for the indication of allowable subject matter: Allowance of claim 34 is indicated above.
The combination of Matsen et al (US 2014/0231402 A1) in view of Kovach (US 2014/0363637 A1) fails to teach of a second thermoplastic material surrounding the first .

Response to Arguments
Applicant's arguments filed December 22, 2021 have been fully considered but they are not persuasive.

Applicant argues: “Applicant questions the reasoning articulated by the Examiner as to why one skilled in the art would be motivated to modify the elastomer matrix of Matsen with the thermoplastic of LaMarca. The Examiner's reasoning would motivate one skilled in the art to replace the electrical conductor and susceptor sleeve disclosed by Matsen, rather than replacing the thermoset with a thermoplastic. Why one skilled in the art would be motivated to modify the elastomer matrix with a thermoplastic to achieve a level of inductive power to control heating?” on pages 7-9 of remarks.  
Examiner response: Applicant arguments are not persuasive regarding the previous 35 USC 103 rejection of Matsen et al in view of LaMarca. 
Matsen et al teaches of an elastomer heating blanket upper and lower face sheets that are made of silicone, rubber, polyurethane or other suitable elastomer that provide dimensional stability to the housing 42 while maintaining sufficient flexibility to allow the heating blanket 40 to conform to the surface of a tool 22, a part 20 or other structure, including surfaces that are irregular or contoured (Para. 0030). Matsen et al also teaches that the matrix of the heating blanket is made of an elastomer that is cast 
However, Matsen et al fails to explicitly disclose of a thermoplastic matrix configured to change from a solid state to a pliable state, in which the thermoplastic matrix is configured to stretch and become conformable to a contoured surface, when heated to  a first predetermined temperature and configured to re-solidify upon cooling; a conductor wire embedded in the thermoplastic matrix; a susceptor wire embedded in the thermoplastic matrix; and the Curie point of the magnetic material is equal to or greater than the first predetermined temperature.  
LaMarca et al teaches of the polymer composition that has a resin matrix material comprised of a thermoplastic material (Para. 0030). La Marca et al teaches that the thermoplastic material can materials such as: polyurethane and polyethylene, or combinations thereof (Para. 0035). LaMarca et al also teaches that the resin matrix can be heated to a wetted state and then used to laminate or encapsulate the non-woven material so as to bind the non-woven structure through heat transfer, and thereby form the dual susceptor inductive heating composition (Para. 0013-0016 and 0030). 

Since LaMarca et al thermoplastic resin matrix material is heated into a wetted form, the examiner interprets that the thermoplastic resin matrix material is normally in a solid form. Since LaMarca et al teaches that thermoplastic resin matrix once heated is then used to laminate or encapsulate woven or non-woven or perforated materials, the examiner interprets that laminations or encapsulation is done when a material is in a solid/semi-sold form around a material, thus allowing the resin matrix to harden after been heated to a liquefied state. Since La Marca et al teaches that the resin matrix laminates or encapsulates materials such as a woven (i.e. web or sheet structure), non-woven (i.e. mesh or cloth structure), or perforated (i.e. solid profile structure) materials, it would have been obvious that the resin matrix in a heated wetted state is configured to be pliable and stretchable and conformable to contoured surfaces such as shown in Figures 1-2.   
 With the combination of Matsen et al and LaMarca et al teaching all of the language of claims 9 and 21, the examiner maintains the previous rejections of claims 9 and 21 under 35 USC 103 over Matsen et al and LaMarca et al.  

Applicant argues: “Further, even if one skilled in the art would have been motivated to modify the elastomer matrix of Matsen with the thermoplastic of LaMarca, which Applicant does not concede, LaMarca does not disclose heating thermoplastic 
Examiner response: Applicant’s arguments not are persuasive regarding the previous prior art rejection over the combination of Matsen et al and LaMarca et al.
As stated up above, LaMarca et al teaches that the thermoplastic resin matrix material is heated into a wetted form, wherein the examiner interprets that the thermoplastic resin matrix material is normally in a solid form. Since LaMarca et al teaches that thermoplastic resin matrix once heated is then used to laminate or encapsulate woven or non-woven or perforated materials, the examiner interprets that laminations or encapsulation is done when a material is in a solid/semi-sold form around a material, thus allowing the resin matrix to harden after been heated to a liquefied state. Since the resin material has a melting temperature and that the resin material is heated to a wetted state such that the heated resin material are used to encapsulate or laminate materials, the examiner interprets that LaMarca’s thermoplastic resin material changes from a solid state to a pliable state (i.e. wetted state) when heated and back to a solid state (i.e. laminated or encapsulation of a material) during heat loss (i.e. heat transfer). LaMarca’s further mentions that the resin can encapsulate and laminate the dual susceptors within the matrix multiple times (Para. 0028 and 0032).
.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIALLO IGWE DUNIVER whose telephone number is (571)270-1794.  The examiner can normally be reached on 10-7 MF
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Tu Hoang can be reached on (571)272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIALLO I DUNIVER/
Examiner, Art Unit 3761
January 12, 2022
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761